Citation Nr: 0114676	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-12 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
back, to include as secondary to service-connected cervical 
fracture.

2.  Entitlement to an increased evaluation for residuals of 
cervical fracture with degenerative changes, stenosis, and 
radiculopathy, currently evaluated at 40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  

The issue of entitlement to service connection for arthritis 
of the back will be addressed in the REMAND portion of this 
decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this issue has been obtained.

2.  The veteran's cervical spine disability is not 
characterized by spinal cord involvement, ankylosis, or as 
pronounced intervertebral disc syndrome fracture with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
residuals of cervical fracture with degenerative changes, 
stenosis and radiculopathy, have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), 38 C.F.R. §§ 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5293 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that his residuals of cervical fracture 
are more disabling than currently evaluated.  As to the 
veteran's claim for a higher rating, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Specifically, the VA acquired 
relevant treatment records, provided the veteran with 
examinations in April 1997, September 1998, and October 1998, 
and afforded him personal hearings before the RO and the 
Board.  Therefore, the VA has fulfilled its duty to assist 
the veteran in developing facts that are pertinent to his 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 (2000); (to be 
codified at 38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See Gilbert v Derwinski, 1 Vet. App. 49, 55-57 
(1990).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weightbearing are relevant considerations for 
determination of joint disabilities.  See 38 C.F.R. § 4.45.  

The record shows that the RO originally granted service 
connection for residuals of C5 fracture in an October 1970 
rating decision and assigned a 10 percent evaluation 
effective from April 1970.  The rating assigned to this 
disability was subsequently increased to 20 percent effective 
from February 1997.  The veteran expressed disagreement with 
the 20 percent rating and, during the pendency of the appeal, 
the RO increased the rating to 40 percent effective from 
February 1997.  However, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Accordingly, the Board will proceed with 
appellate review of the propriety of the assigned rating.

In relation to the present appeal, a VA examination was 
performed in April 1997.  The veteran complained of 
increasing pain and tenderness of the neck.  The pain 
radiated and caused headaches, shoulder pain, and dorsal 
spine pain.  The veteran's work as a window washer was 
affected because repetitive twisting motions aggravated the 
neck, as well as prolonged sitting and driving.  Heavy use 
and weather changes were also aggravating factors.  The 
veteran used nonprescription pain medication and did not use 
a brace.

Physical examination found generalized tenderness and 
soreness of the cervical spine and upper dorsal spine, and 
pain in the trapezius distribution that radiated to the 
shoulders.  The veteran's neck movements were painful, and he 
could perform rotation to 30 and 40 degrees on the right and 
left, and flexion and extension to 30 degrees.  The shoulders 
exhibited a full range of motion but had soreness and 
tenderness with crepitation.  Reflexes, strength, and 
sensation were intact in the upper extremities.  The veteran 
could forward flex the dorsal spine to 80 degrees and extend, 
bend, and rotate to 20 degrees.  The x-ray reports showed 
degenerative arthritis of the lower cervical spine and 
minimal arthritic changes of the bilateral shoulders.  The 
veteran was diagnosed with residual fracture of C5 with 
arthritis.  The examiner stated that the cervical spine 
arthritis was related to the original fracture but that he 
could not relate arthritis of the dorsal spine or shoulders 
to the neck injury.

During a VA orthopedic examination in September 1998, the 
veteran complained of worsening neck pain that caused 
headaches, and that radiated into the shoulders and 
occasionally into the arms.  He had no surgery or medical 
treatment of the neck and used Ibuprofen for pain control.  
He did not wear a neck brace and was able to perform normal 
daily activities and to function on the job.  Physical 
examination of the neck discovered tenderness and pain to 
palpation and with rotation.  No muscle spasms were observed.  
The veteran could rotate 40 degrees to the left and right and 
flex and extend to 30 degrees, with pain at the extremes of 
motion.  The x-ray report revealed degenerative arthritis, 
especially in the lower cervical spine involving C6 and C7.  
The veteran was diagnosed with residual fracture, cervical 
spine, with arthritis.

During a VA neurological examination the following month, the 
veteran reported constant neck pain, with radiation to the 
elbows approximately 20 percent of the time.  He complained 
of weakness of both arms and a weak grip.  The pain did not 
interfere with his work because his job did not require heavy 
lifting.  He had left his previous employment as a window 
washer because he could not perform the lifting or necessary 
movements.  Headaches in the posterior occipital area 
occurred 3 to 4 times per week, associated with neck pain.  
The headache pain was controlled by Ibuprofen and had no 
associated symptomatology.  The veteran could function during 
the headaches.  He also had some loss of feeling in the 
median nerve distribution of both hands and reported a 
history of carpal tunnel release of both hands in 1985.

Upon examination, there was no atrophy of the upper 
extremities or shoulders.  Active movement resistance was 
normal but caused increased cervical pain.  The cervical 
paravertebral muscles exhibited no muscle spasms but had mild 
tenderness.  The right and left grips had 76 pounds and 45 
pounds of force respectively.  Hypesthesia was present in the 
right upper arm, medial and anterior aspects of the right 
forearm, right thumb and middle finger, anterior and lateral 
left upper arm, and left anterior medial forearm.  Reflexes 
were 1+ and equal.  The MRI of the cervical spine showed 
degenerative changes, foraminal narrowing, and mild to 
moderate stenosis involving C4-C5, C5-C6, and C6-C7.  The EMG 
found mild chronic right radiculopathy at C5-C6 and C6-C7, 
and left C5 radiculopathy.  The veteran was diagnosed with 
status post cervical fracture with arthritis, right grip 
weakness, hypesthesias of the arms, headaches, spinal 
stenosis, foraminal narrowing, and bilateral radiculopathy.  
He was also diagnosed with status post bilateral carpal 
tunnel release with median nerve sensory impairment.

The veteran appeared at a personal hearing before the RO in 
December 1998.  He testified that his neck injury now caused 
increased stiffness, pain, and headaches, and the pain spread 
to both shoulders.  He sometimes had pain to the elbows and 
spasms on the side of the neck.  The pain could occur when he 
performed heavy lifting or turned his head.  Cold weather and 
prolonged driving and sitting also exacerbated the pain.  He 
did not miss work because of his pain and his present job 
required lifting of only 25 to 30 pounds.  During the 
hearing, the hearing officer noticed that the veteran sat 
with his neck bent forward.  The veteran straightened his 
neck and a snapping sound was heard.  The veteran stated that 
the snapping and cracking made it feel better.  He was 
currently receiving no medical treatment.

The veteran appeared at a hearing before the BVA in November 
2000.  He testified that cold weather aggravated his pain and 
that he had pain from prolonged sitting and turning his head.  
He currently performed janitorial work full-time and did not 
lose time from work.  He could lift up to 15 pounds and had 
spasms at various times.  However, the majority of the 
veteran's and his spouse's testimony was related to the low 
back, which will be addressed in the remand below.

The veteran's residuals of cervical fracture have been 
assigned a 40 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Under this 
Diagnostic Code, intervertebral disc syndrome which is severe 
with recurring attacks and little intermittent relief is 
assigned a 40 percent rating.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.

Based on the foregoing, the Board finds that the medical 
evidence shows that the veteran's residuals of cervical 
fracture are consistent with no higher than the RO's 
assignment of a 40 percent disability evaluation.  The 
veteran's current residuals include pain, tenderness, limited 
motion, headaches, radiculopathy, and degenerative changes.  
The veteran uses pain medication to control his symptoms, 
receives no medical treatment, and continues to work full-
time.

Although the veteran's cervical disorder may be classified as 
"severe" in that it is apparently characterized by recurring 
attacks, and although the veteran has indicated that he has 
daily neck pain, the Board finds that the findings, as set 
forth above, indicate no more than severe intervertebral disc 
syndrome.  The manifestations which are contemplated for a 60 
percent rating, such as intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief have not been shown.

The Board further finds that the 40 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability.  In 
determining that the currently assigned rating is 
appropriate, the Board observes that this rating under 
Diagnostic Code 5293 takes into account the functional 
limitation due to pain, in particular the limited neck motion 
and pain on movement.  Other factors listed in 38 C.F.R. 
§ 4.45, such as more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, swelling, deformity, or 
atrophy of disuse, have not either been contended or 
demonstrated.  Interference with sitting, standing, and 
weight bearing have also been considered in the assignment of 
the 40 percent rating.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 40 percent 
for a cervical spine disorder are not met.

Other Diagnostic Codes pertaining to the back which 
potentially offer a rating higher than 40 percent are 
Diagnostic Codes 5285 and 5286, that provide ratings for 
vertebral fractures and ankylosis of the spine.  However, the 
veteran's residuals of cervical fracture do not include 
ankylosis or cord involvement, or necessitate long leg braces 
or a neck brace.  Therefore, these Diagnostic Codes are not 
for application.  Accordingly, the Board can find no basis 
under which to grant a higher evaluation.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  He receives no medical treatment for the 
disorder and continues to work full-time.  Under the 
circumstances, the Board concludes that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



ORDER

An evaluation in excess of 40 percent for residuals of 
cervical fracture with degenerative changes, stenosis, and 
radiculopathy is denied.




REMAND

A preliminary review of the record reveals that additional 
development is necessary before the Board may proceed with 
appellate review of the issue of entitlement to service 
connection for arthritis of the back, to include as secondary 
to service-connected cervical fracture.  During the pendency 
of this appeal, the provisions of 38 U.S.C.A. § 5107, which 
concern the VA's duty to assist the veteran with the 
development of facts pertinent to his claim, have been 
substantially revised.  The prior provisions of 38 U.S.C.A. 
§ 5107 required that the VA assist a veteran with the 
development of facts pertinent to a "well-grounded" claim 
for benefits, whereas the revised version of this statute 
contains no such requirement and instead requires more 
generally that the VA assist a veteran with the facts 
pertinent to his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (2000).

In relation to the present appeal, the veteran claims that he 
has arthritis of the back due to his in-service injury or as 
secondary to his service-connected cervical fracture.  The 
veteran originally claimed service connection for a back and 
bilateral shoulder disability.  However, the RO has now 
included bilateral shoulder radiculopathy as a residual of 
the cervical fracture.  Therefore, only the issue of 
entitlement to service connection for arthritis of the back 
remains to be determined.  The veteran's service medical 
records show that he sustained a fracture of the C5 vertebra 
in an automobile accident.  Those records contain no 
complaints or findings of a back disorder.  

At the VA examination in April 1997, the veteran indicated 
that he had pain of the dorsal spine, and physical 
examination elicited tenderness and limited motion.  The 
examiner stated that he was unable to relate arthritis of the 
dorsal spine to the cervical injury.  At his personal hearing 
before the RO, the veteran indicated his lower cervical spine 
when he was asked for which part of the back he desired 
service connection.  He also testified that the pain radiated 
upward into the neck and head, but not downwards.  However at 
his personal hearing before the Board, the veteran offered 
extensive testimony on degenerative arthritis of the lumbar 
spine.  He described how this condition caused substantial 
impairment and reported that he received treatment from a 
private physician.  Therefore, it remains unclear as to 
whether the veteran is claiming entitlement to service 
connection for a disability of the dorsal spine, lumbar 
spine, or the entire back.

As aforementioned, the VA's duty to assist the veteran with 
the development of his claim has been substantially 
heightened.  On November 9, 2000, the President signed the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475 
(2000), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims which were finally denied during the period from July 
14, 1999 to November 9, 2000).  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the veteran and his representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.

In the present case, the Board finds that the veteran should 
be afforded a VA examination in order to ascertain the nature 
of his claimed disability, and to obtain an opinion as to 
whether any such disability is related to an incident of 
active service or to the service-connected residuals of 
cervical fracture.  Absent such development, the Board may 
not properly proceed with appellate review.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1. The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The RO should request that the 
veteran identify all sources of medical 
treatment related to his back, and that 
he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

3.  The veteran should be afforded an 
examination of his back to ascertain the 
nature and etiology of all disorders that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to report complaints and clinical 
findings in detail and clinically 
correlate the complaints and clinical 
findings to a diagnosed disorder.  The 
examiner is further requested to review 
all pertinent records associated with the 
claims file, and based on this review and 
the examination, offer comments and an 
opinion as to whether any currently 
diagnosed back disorder, particularly of 
the lumbar spine, is causally or 
etiologically related to his service-
connected cervical spine disability or to 
any symptomatology shown in service 
medical records.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.




		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

